Matter of HSBC Bank USA, N.A. (2018 NY Slip Op 00776)





Matter of Hsbc Bank Usa, N.A.


2018 NY Slip Op 00776


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND WINSLOW, JJ.


1552 CA 17-00996

[*1]THE INTERMEDIATE ACCOUNT OF HSBC BANK USA, N.A., AS TRUSTEE OF THE TRUST UNDER AGREEMENT DATED JANUARY 21, 1957, SEYMOUR H. KNOX, GRANTOR, FOR THE BENEFIT OF THE ISSUE OF SEYMOUR H. KNOX, III, FOR THE PERIOD JANUARY 21, 1957 TO NOVEMBER 3, 2005.
HSBC BANK USA N.A., PETITIONER-APPELLANT,
 
vSEYMOUR H. KNOX, IV, W.A. READ KNOX, AVERY KNOX, HELEN KNOX KEILHOLTZ, OBJECTANTS-RESPONDENTS, ET AL., RESPONDENTS. 


HARRIS BEACH PLLC, BUFFALO (RICHARD T. SULLIVAN OF COUNSEL), FOR PETITIONER-APPELLANT. 
HOGANWILLIG, PLLC, AMHERST (LINDA LALLI STARK OF COUNSEL), FOR OBJECTANTS-RESPONDENTS. 

	Appeal from an order of the Surrogate's Court, Erie County (Barbara Howe, S.), entered October 26, 2016. The order, insofar as appealed from, granted that part of the motion of objectants seeking leave to amend their objections to an accounting. 
It is hereby ORDERED that the order insofar as appealed from is unanimously reversed on the law without costs and the motion is denied.
Memorandum: Petitioner appeals from an order insofar as it granted that part of the motion of objectants (hereafter, Income Beneficiaries) seeking leave to amend their objections to an accounting to conform to the proof presented during the 2010 trial. We agree with petitioner that Surrogate's Court erred in granting that part of the motion inasmuch as "the proposed amendment is lacking in merit" (Manufacturers & Traders Trust Co. v Reliance Ins. Co., 8 AD3d 1000, 1001 [4th Dept 2004]). The Income Beneficiaries sought to amend their objections to an accounting to assert, verbatim, the objections that were asserted by the guardian ad litem related to the same accounting. We previously determined that those same objections lacked merit (Matter of HSBC Bank USA, N.A. [Knox], 98 AD3d 300 [4th Dept 2012], lv dismissed 20 NY3d 1056 [2013]). Inasmuch as our prior decision is the law of the case, the Surrogate was bound by our decision and erred in granting relief "that was inconsistent with this Court's decision in the prior appeal" (J.N.K. Mach. Corp. v TBW, Ltd., 98 AD3d 1259, 1260 [4th Dept 2012]).
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court